Title: To John Adams from James Bowdoin, 10 April 1786
From: Bowdoin, James
To: Adams, John


     
      
       sir,
       Boston April 10th. 1786—
      
      I had the honour of writing to you in August last relative to the conduct of Captain Stanhope; and twice since on the subject of British Encroachments upon territory of the United States, adjoining the newly established Province of New Brunswick. I hope those Letters came to your hand.
      New complaints from our people in those parts have been received, particularly from the Inhabitants of Moose Island, situated

on the Westerly side of Passamaquoddy bay: who by their petition declare, that Mr. Wier Sheriff of the County of Charlotte in that Province, has served writs on some of those Inhabitants; and threatened to come with an armed force, and carry them to the Goal at St. Andrews: and therefore they earnestly pray for protection.
      I laid their petition and a letter from Mr. James Avery, concerning the proceedings of the said Sheriff, before the General Court, accompanied with a Message on the subject: and to pacify the people the Secretary was directed to write them a Letter informing them, that every proper measure had been and would be taken, for procuring an amicable adjustment of this business. He has also been directed to procure from them a proper statement of the facts, duely authenticated by a Justice of the Peace. A copy of the said Petition, Letters and Message, is herewith enclosed.
      The Government of New Brunswick, as I am informed, extend that Province to the Schooduck, which is the most western river, that runs into the aforesaid bay, and has not been distinguished by the name of St. Croix: the Shire-town (St. Andrews) being on the east side of that river and bounded by it; and many other settlements upon it going on, to secure the possession.
      The Schooduck takes a turn to the northwest and west, and issues from ponds, as I am told, in the neighbourhood of Penobscot river; and will add a large territory to the said Province, in case it should extend to it.
      I have been told, that Mitchel’s Map governed the American and British Commissioners in settling the territorial line between the two nations: and as your excellency was one of them, you must know, whether the most western river, falling into the said bay, was the river intended by the treaty. By the information we have, the real St. Croix is the most eastern river, that falls into it; and which the indians also call Megacadava: but according to the said Map an intermediate river bears the name of St. Croix. If there be time for copying it, I will send you a copy of a plan of that Bay, and of the rivers running into it, so far as they have been surveyed by Rufus Putnam Esqr. who has been employed by a Committee of the General Court in Surveying and laying out Townships, in the eastern part of this State.
      We are making settlements on the west side of the Scooduck, within the Townships laid out by Mr. Putnam: several of which have been sold by the aforesaid Committee.
      
      With regard to Moose Island, which contains about 2000 acres, it is of importance in this view: that in case it should be determined to belong to Britain, we should be excluded the navigation of the bay, up to our settlements on the Scooduck: the passage between that Island and the western main being narrow and Shoal.
      I thought it needful your Excellency should be informed of the above mentioned facts: of which, as well as of the enclosed Papers, such use may be made as you shall think proper.
      The enclosed Paper, to which the Seal of the Commonwealth is annexed, will inform you of the unhappy situation of Alexander Gross of Truro in the Country of Barnstable mariner, who in July 1777, saild from Boston in a Schooner to Demarara, and on his return was taken by a Liverpool Privateer; was forced into the British service; & afterwards, to gain his liberty, entered on board a british Sloop, which was soon after taken by a French Privateer. The Captain of the sloop ransomed her for 200 Guineas, persuading the said Gross to become a hostage; & promising to redeem him in a short time, by paying the ransom money. But he has never performed his promise: which occasioned the said Gross to be put in Prison at Dunkirk; where he was in August last; & from whence it is wholly out of their power to redeem him.
      His friends have requested me to transmit the state of his case to your Excellency: which they earnestly pray you to lay before the French Ambassadour in London; humbly imploring his Excellency’s influence for effecting the liberation of the unhappy young man; and for restoring him to liberty, and to his disconsolate Parents.
      The revd. Dr. Gordon, by whom this Packet comes, will give you the State of American Politicks, general & local.
      I have the honour to be, with the most perfect esteem, / Sir, / Yr Excỹ’s most obedt. hble Servt.
      
       James Bowdoin
      
     
     
      8 Papers enclosed herewith.
      On examination I find that Putnam’s Plan does not include the whole of Passamaquaddy Bay. It is therefore not Sent.
     
    